DETAILED ACTION
1.	This communication is responsive to the application filed 3/16/2016.
2.	Claims 1-11 are pending in this application. Claim 1 is independent. This action is made Non-Final.

Double Patenting
3.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-11 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 of prior U.S. Patent No. 9,891,808. This is a statutory double patenting rejection.


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mital et al ("Mital” US 2012/0144325).

	Regarding claim 1, Mital discloses a computing system comprising:
one or more computer processors; one or more databases storing attribute data associated with a plurality of physical structures (see paragraph [0097]); and
one or more computer readable storage mediums storing program instructions configured for execution by the one or more computer processors to cause the computing system to:
generate user interface data useable for rendering an interactive user interface on a computing device (see paragraph [0097]), the interactive user interface including a 
receive, from a user, a selection of a first attribute and a first attribute value (see paragraphs [0099]-[0104]; e.g., adjusting parameters);
determine one or more physical structures of the plurality of physical structures associated with a first attribute having an attribute value greater than the first attribute value provided by the user (see paragraphs [0099]-[0104]; e.g., display sites within selected range in accordance with adjusted parameters);
update the user interface data such that the geographic map depicts respective locations of the determined one or more physical structures (see paragraphs [0099]-[0104]; e.g., display sites within selected range in accordance with adjusted parameters); and
update the user interface data such that the second portion comprises a histogram identifying a number of the determined one or more physical structures that are associated with an attribute value greater than the first attribute value (see paragraphs [0099]-[0104]; e.g., display sites within selected range in accordance with adjusted parameters).
 	Regarding claim 2, Mital discloses wherein the one or more computer readable storage medium further store program instructions configured for execution by the one or more computer processors to cause the computing system to: update the user interface data such that each icon representing the location of the determined one or more physical structures is shaded a color that corresponds with the attribute value .

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mital in view of Den Herder et al (“Den” US 2014/0063020).

Regarding claim 3, Mital does not expressly disclose receiving a selection of a first icon in the geographic map representing a location of a first physical structure of the one or more physical structures; receive a selection of a second icon in the geographic map representing a location of a second physical structure, of the one or more physical structures, after receiving the selection of the first icon; and update the user interface data such that the interactive user interface displays a first graph indicating values of 
However, Den discloses receiving a selection of a first icon in the geographic map representing a location of a first physical structure of the one or more physical structures; receive a selection of a second icon in the geographic map representing a location of a second physical structure, of the one or more physical structures, after receiving the selection of the first icon; and update the user interface data such that the interactive user interface displays a first graph indicating values of the first attribute associated with the first physical structure and a second graph indicating values of the first attribute associated with the second physical structure (see paragraph [0020] “in response to clicking on particular locations in a map, a table or graph showing a comparison between the mapped statistical values at the selected locale (and other selected parent statistics) is displayed.”). It would have been obvious to an artisan before the effective filing date of the present invention to include Den’s teachings in Mital’s user interface in an effort to provide a more user-friendly interface for selecting and comparing locations in a map.
	Regarding claim 4, Den discloses wherein the first graph is located to the left of the second graph in the interactive user interface (see paragraph [0025] where positions of graphs is discussed).

Conclusion


	Hoskins et al (US 5,444,619 A).	
	De Stefano (US 9,852,373 B2).
	Li et al (US 9,696,442 B2).
	Hiu et al (US 9,501,740 B2).

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480.  The examiner can normally be reached on M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174